Citation Nr: 0206056	
Decision Date: 06/10/02    Archive Date: 06/20/02	

DOCKET NO.  01-04 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which disapproved the 
veteran's application for RH insurance on the basis that such 
application had not been timely filed.  


FINDINGS OF FACT

1.  In a rating decision of May 1973, of which the veteran 
was informed the following month, the RO granted service 
connection and a 60 percent evaluation for the postoperative 
residuals of a herniated nucleus pulposus.

2.  An application for RH insurance was postmarked in August 
1992, and received from the veteran in September of that same 
year.  

3.  The veteran has been competent at all times since June 
1973.

4.  The veteran's application for RH insurance was not 
received within one year of any notice to him that he had 
been granted service connection for a particular disability.  



CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance under 38 U.S.C.A. § 1922(a) have not been 
met.  38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the period of private hospitalization during 
the months of April and May 1973, the veteran was described 
as "alert, oriented, and coherent."

In a rating decision of May 1973, of which the veteran was 
informed on June 12, 1973, the RO granted service connection 
(and a 60 percent evaluation) for the postoperative residuals 
of a herniated nucleus pulposus.  Pertinent evidence of 
record is to the effect that a copy of the May 1973 rating 
decision was sent to the appropriate VA Insurance Center.

In a rating decision of October 1973, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability.  

In August 1992, the veteran submitted VA Form 29-4364, 
Application for Service-Disabled Insurance, which was 
received by the RO in September of that same year.  

In September 1992, the veteran was informed that his 
application for Service Disabled Veterans Insurance had been 
disapproved, inasmuch as his application had not been timely 
filed.  

In June 2000, there was received from the veteran an 
additional Application for Service Disabled Veterans 
Insurance (RH).  In correspondence of June 2000, the veteran 
was informed that his application for Service Disabled 
Veterans Insurance (RH) had been disapproved, inasmuch as 
that application had not been timely filed.  The veteran 
voiced his disagreement with that decision, and the current 
appeal ensued.  

In January 2001, various private medical records were 
received, indicating that, during the period from June 1989 
to January 1994, the veteran suffered from "incapacitating 
pain and depression" as the result of his back problems.  

During the course of a hearing before the undersigned member 
of the Board in January 2002, the veteran's accredited 
representative testified that, due to pain associated with 
the veteran's service-connected low back disability, and 
various medications prescribed therefor, the veteran was "not 
of sound mind," which condition effectively prevented him 
from making a timely application for RH insurance.  See 
Transcript, p.3.

Analysis

The veteran in this case seeks entitlement to Service 
Disabled Veterans Insurance.  In pertinent part, it is argued 
that, due to pain and depression associated with the 
veteran's service-connected low back disability, he was 
prevented from filing an application for such benefits in a 
timely manner.  

In that regard, prior to September 1, 1991, a veteran other 
than dishonorably discharged from service after April 25, 
1951 was eligible to apply for and receive RH insurance after 
discharge from service if it was found that he had a 
disability for which compensation would be payable at 
10 percent or more in degree, and he was otherwise insurable, 
if an application in writing was made within one year from 
the date service connection for such disability was 
determined.  If such person was shown by evidence to have 
been mentally incompetent during any part of the period, 
application for insurance could be filed within a year after 
a guardian was appointed, or within one year after the 
removal of such disability.  38 U.S.C.A. § 722(a) (effective 
prior to September 1, 1991).  The period of eligibility was 
increased from one to two years by Pub. L. 102-86, but was 
effective only as to persons who, on or after September 1, 
1991, were found by the VA to be eligible for RH insurance.  
38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2001).

In the present case, the veteran was first notified of the 
grant of service connection for his low back disability on 
June 12, 1973.  Pursuant to law and regulation in effect at 
that time, the veteran had a period of one year, until June 
12, 1974, to submit a timely application for RH insurance 
benefits.  However, as is clear from the above, the veteran's 
initial application for such benefits was received no earlier 
than September 1992, almost 20 years following the initial 
notice to him of service connection for a low back disorder.  

The application RH insurance benefits at issue in this case, 
is the application received in June 2000.  This document was 
received more than one year from the date of the veteran's 
initial notification of the grant of service connection for 
his low back disability.  Inasmuch as that initial 
notification occurred prior to September 1, 1991, the veteran 
is not entitled to the more liberal two-year period of 
eligibility which became effective at that time.  Even 
assuming, for the sake of argument, that the veteran was 
entitled to the aforementioned two-year period of 
eligibility, his current claim, as noted, was filed no 
earlier than June 2000, fully 27 years following the initial 
notice to him of the grant of service connection.  

The veteran argues that, due to pain and depression 
associated with his service-connected low back disability, he 
was effectively prevented from filing for RH insurance 
benefits in a timely manner.  However, as noted above, the 
only statutorily recognized exception to the application 
deadline relates to the veteran's competency.  If an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within one year (two 
years after September 1, 1991) after a legal guardian is 
appointed, or within one year (two years after September 1, 
1991) after the removal of such mental incompetency.  
38 U.S.C.A. § 722(a) (effective prior to September 1, 1991); 
38 U.S.C.A. § 1922(a) (West 1991 & Supp. 2001).

In the case at hand, there is no evidence that the veteran 
was incompetent at any time between June 1973 and June 1974, 
when he would have been eligible to apply
for RH insurance.  Indeed, during a period of private 
hospitalization in April and May 1973, just prior to the 
grant of service connection for the veteran's low back 
disability, he was described as "alert, oriented, and 
coherent."  Under such circumstances, the Board must conclude 
that the veteran did not file an application for RH insurance 
within the requisite time period.  Nor was he prevented by 
mental incompetence from doing so.  Accordingly, entitlement 
to RH insurance must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim for RH insurance proceeds.  More 
specifically, discussions contained in the initial RO&IC 
determinations, and in the Statement of the Case, have 
provided the veteran with sufficient information regarding 
the rules applicable in this case.  The Board also finds that 
all relevant facts have been properly developed with respect 
to the insurance issue on appeal, and that all relevant 
evidence necessary for adjudication of this claim has been 
identified and obtained.  This is particularly the case in 
the present situation, where the Board's determination turns 
on the application of the laws relating to insurance matters.  
That Board is not aware of any additional evidence which is 
required in order to properly adjudicate the present appeal.  
Accordingly, no further assistance to the veteran regarding 
the development of such evidence is required.  


ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922(a) in a timely manner, the 
appeal is denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

